Citation Nr: 1716212	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for posttraumatic stress disorder
(PTSD), currently evaluated as 50 percent disabling prior to March 18, 2013.

2. Entitlement to an increased, compensable disability evaluation for bilateral hearing loss.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 18, 2013.


REPRESENTATION

Veteran represented by:	Douglas D. Mohney, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and October 2009 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a March 2017 video conference hearing.  A transcript of this proceeding is associated with the claims file.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued, including duplicate copies of evidence already in the claims file.  To the extent that any additional evidence submitted by the Veteran after the most recent SSOC was pertinent and not duplicative of previously submitted evidence, the Veteran's attorney waived initial review of this evidence by the agency of original jurisdiction (AOJ) during the March 2017 video conference hearing in accord with 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1. Prior to March 18, 2013, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, due to symptoms such as: near-continuous panic attacks, severe anxiety, neglect of personal hygiene, nightmares, intrusive thoughts, hypervigilance, avoidance, social isolation, angry outbursts, and depressed mood.

2. The Veteran's bilateral hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable; and the current extent of his left ear hearing loss is not attributable to service, but rather to a post-service surgery.

3. Prior to March 18, 2013, the Veteran was rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1. Prior to March 18, 2013, the criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD were met for the time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 4.21, Diagnostic Code 9411 (2016).

2. The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. Prior to March 18, 2013, a total disability rating for compensation based upon individual unemployability due to a service-connected disability is warranted for the time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4; 38 U.S.C.A. § 1155.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

I. Increased Rating for PTSD

The Veteran claims entitlement to a disability rating in excess of 50 percent for his service-connected PTSD for the period prior to March 18, 2013.  Furthermore, the Veteran's attorney seeks an effective date earlier than March 18, 2013 for the current 100 percent disability rating for PTSD.  

In this case, the Veteran is in receipt of a 10 percent disability rating for his service-connected PTSD from June 19, 2001 to September 9, 2002, a 50 percent disability rating from September 10, 2002 to March 17, 2013, and a 100 percent disability rating thereafter under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.  

The current 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.  

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was assigned GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's psychiatric disability.

Initially, the Board recognizes that the Veteran and his attorney have made contentions regarding the rating for the Veteran's PTSD in part based on evidence from prior to September 2007.  On September 29, 2008, the Veteran submitted the present increased rating claim seeking a disability rating in excess of 50 percent for his service-connected PTSD.  Therefore, although the Board has reviewed all evidence of record, the following discussion will focus on evidence from the period since September 29, 2007, one year prior to the increased rating, through March 17, 2013.  See Francisco, 7 Vet. App. at 58.

The Veteran was afforded a VA psychiatric examination in February 2009.  He reported that he had received outpatient treatment for a mental disorder from 2008 to the present with the VA for PTSD, generalized anxiety disorder, and depressive disorder NOS, and that he had not been hospitalized for a mental disorder.  The Veteran's treatment included medications and therapy, and he reported regarding the effectiveness of therapy that it "help[ed] calm me down."  The Veteran also reported enjoying spending time with family, fishing, and travel.  He also reported marital and other social problems, including communication difficulties with his wife and a lack of friends.  He reported no history of suicide attempts, violence, or substance and alcohol abuse issues.  

Upon examination, the Veteran's mood was anxious and his affect was constricted.  Moreover, the examiner noted sleep impairment, with the Veteran getting six to seven hours of sleep per night.  Otherwise no abnormalities were noted as to speech, appearance, attitude, attention, orientation, thought process and content, the presence of delusions or hallucinations, judgment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, violent episodes, problems with activities of daily living, and memory.  The Veteran's impulse control was found to be fair.  His PTSD symptoms included recurrent, distressing dreams, and he reported having had three nightmares in the past week in which he was awake for three hours.  He also reported avoidance, feelings of detachment or estrangement from others, and a sense of a foreshortened future.  The examiner noted that the Veteran had irritability or angry outbursts, including two outbursts in the last week that lasted about half a day.  The examiner noted the Veteran was hypervigilant, as he did not feel safe in public.  Moreover, the Veteran was noted to have a startle response most recently six months prior.  There were no periods of full remission lasting for at least one week.  

Regarding his employment history, the Veteran stated that he had worked in the field of soil testing engineering for seven years but had been unemployed for the past one to two years.  He reported that he was laid off in May 2008 and that the employer explained it was due to lack of work.  He said he received positive performance evaluations, even though he would sometimes skip meetings due to feeling anxious in groups.  He reported he was currently looking for work in construction without success.  The examiner found that although the Veteran contended his unemployment was due to his mental disorder's effects, his account during the interview was not consistent with being unemployed due to PTSD.  

The Veteran was assigned a GAF score of 50.  As to the linkage between the Veteran's PTSD symptoms and changes in his functional status since the last VA examination, namely the Veteran's May 2008 lay off, the examiner noted that the Veteran has a stable marriage, although he and his wife had communication problems.  Also, the Veteran denied having friends which the examiner found was at least partially due to PTSD.  The examiner also found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, but that he did have reduced reliability and productivity due to PTSD symptoms, citing his lack of friends.

The Board also considered the Veteran's VA treatment records, private treatment records, SSA records, and lay statements from the relevant period.  To the extent that they contained additional relevant and favorable evidence regarding the nature, severity, and frequency of his PTSD symptoms and impairment level beyond what was noted in the February 2009 VA examination report, they are discussed further below.

The Veteran underwent regular VA mental health treatment for his PTSD during the relevant period.  Specifically, his VA treatment records documented his regular treatment for and complaints of high levels of anxiety, nightmares, depressed mood, social isolation, and marital and other family problems.  Various VA treatment records noted a GAF score of 55.  Although the Veteran generally denied suicidal ideation to VA providers throughout this period, a November 2010 VA treatment record noted his depression level was rated as 8 out of 10 and he reported occasional passing suicidal ideation, but no intent or plan.  Likewise, a July 2011 VA treatment record noted that the Veteran reported depressed mood (8/10) on a daily basis with no history of remissions.  He reported that his depressed mood was accompanied by low energy all the time, reduced appetite at times, and psychomotor retardation.  The psychologist noted fleeting, passive suicidal ideation at times.  The Veteran explained that he had fleeting thoughts in the past that his family would be better off without him, but stated he had never thought specifically about suicide or taking his life.  November 2011 and November 2012 VA treatment records assigned a GAF score of 47.

June 2008 SSA records show that the Veteran reported anxiety attacks four times per week that lasted from fifteen minutes to all day, and he attributed them to being around people, shopping, and attending work meetings.  The Veteran reported that his wife managed almost all of the house work, yard work, and bills, although he did some household repairs with his wife's help.  He stated that did not pay bills but handled money in other ways.  Regarding past social activities, he reported that he talked to his sisters and fished with his sons once every two weeks.  However, as to changes in his social activities that he attributed to his conditions, he reported staying in his room at home much of time, panic attacks with stress, and fearing that people were behind him.  He also stated that he kept to himself, and reported anger issues and difficulty conversing with his family.  July 2008 SSA records show that the Veteran stated he did not do much bathing and grooming because he did not care, and that he did not cook and sometimes did not eat.  He stated that when he and his wife went out to shop he waited in the car and that he engaged in no social activities, explaining that he used to fish but did not anymore.  He reported that he watched TV all day, did not complete tasks, and had no motivation to start tasks.  

July 2008 SSA records show that the Veteran's wife reported that the Veteran "doesn't do anything" and spent most of life sleeping.  She said he was unable to talk to others, even over the phone.  She observed that he did not eat or bathe after social interactions and had issues with his children.  Moreover, she stated that she did everything around the house and that he did not leave the house unless his family made him.  She explained that he missed appointments because he did not want to leave the house.  Furthermore, the Veteran's former employer told SSA that the company had experienced multiple problems with him, namely his problems interacting with people, and that it had received several complaints about him.  He was described as "short" with people and had anger issues with a supervisor.  The Veteran never entered into social situations at work and stayed to himself.  Additionally, he frequently called in sick on days when group interaction was needed.  

A September 2008 Social Security Administration (SSA) disability determination shows that SSA deemed the Veteran disabled beginning in May 2008 due to the primary diagnosis of an anxiety-related disorder.  

A September 2012 report by private psychologist Dr. H.A.T. indicated that he had prepared his report based on a review of the Veteran's claims folder and health history, as well as an evaluation of the Veteran and discussion with the Veteran's wife.  The psychologist noted the Veteran's symptoms of panic attacks, poor recall,  confusion, depression, thoughts of suicide (no plan), restless sleeping with flashbacks, and marital difficulties.  The Veteran's wife described her husband as "vegetative" and reported he did not manage any funds.  The psychologist also noted the Veteran's difficulty recalling recent activities, re-experiencing several times a week, fits of anger resulting in domestic issues that had been resolved, and poor concentration.  

Dr. H.A.T. characterized the Veteran's symptoms and level of impairment in functioning as severe.  He assigned the Veteran a GAF score of 40 to 45 over the past twelve months.  He concluded that the Veteran had not been able to maintain employment as he becomes distraught, confused, and loses his train of thought; he further opined that the Veteran "probably would be seen as a safety risk in most occupations."  Furthermore, he opined that the Veteran's activities of daily living (ADLs) were significantly impaired based on his social and family difficulties, as well as his limited role in maintaining his household.  Dr. H.A.T. concluded the Veteran had little capacity to enjoy events or even food and sought no pleasure other than watching TV; however, he rarely remembered recent shows that made an impression.

Dr. H.A.T. also completed a PTSD questionnaire in September 2012 in which he found that the Veteran had the following symptoms indicating total occupational and social impairment: disorientation to time or place; and intermittent inability to perform ADLs (including maintenance of minimal personal hygiene).  Moreover, Dr. H.A.T. found that the Veteran had occupational and social impairment in the areas of work, mood, family relations, judgment, and thinking.  Specifically, Dr. H.A.T. indicated that the following relevant symptoms supported the finding that the Veteran had occupational and social impairment: difficulty in adapting to stressful circumstances (including work or a worklike setting), speech intermittently illogical, obscure, or irrelevant; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; and suicidal ideation.  Dr. H.A.T. opined that the Veteran's condition had existed since 1970.

A September 2016 opinion by private psychologist Dr. C.M.N. indicated that she had prepared the opinion based on a review of the Veteran's medical records.  After summarizing the Veteran's VA and private medical records from December 2004 to September 2012, including the February 2009 VA examination, the Veteran's VA mental health treatment records, private treatment records, and Dr. H.A.T.'s September 2012 opinion discussed above, she opined that it was more likely than not that the Veteran's conditions were symptomatic and disabling prior to March 18, 2013.  She concluded he was not capable of performing full-time work due to his service-connected psychiatric disability.  

During the March 2017 video conference hearing, regarding his PTSD symptoms, the Veteran testified that from around 2006 to 2007, he had "real bad jitters," and that his "senses got so bad" that he had difficulty performing his job as a drafter with an engineering firm.  He also experienced very bad nightmares and woke up with night sweats.  He stated he felt angry all the time with his wife and children, and yelled at and slapped one of his sons.  He also testified that he could not be around other people outside of the family and was barely around his family, spending most of his time in his room.  His wife confirmed that he never left his room for a number of years.  

Moreover, he testified that from around 2006 to 2008, he could go out to stores but it made him feel very uncomfortable and stressed out, worried about what was behind him, and have headaches and panic attacks "most of the time."  He defined "most of the time" as two or three times a week, depending on how often he went out.  He explained that he had panic attacks whenever he left his house lasting until he "got out of the crowd," which prompted him to stop going out.  He also had panic attacks at home once in a while.  He also noted problems with memory, attention, and concentration during this period.  Moreover, he recounted difficulty with social situations including family gatherings such as cookouts because he felt more comfortable in his room.  By 2008, he had no friends and did not participate in any clubs, organizations, or social activities.  He tried to avoid social activities with veterans' groups because it triggered bad memories.  He attributed his family problems with his self-isolation and yelling at his children.  

He testified that before he lost his job, he basically worked on his own and could not attend weekly staff meetings because there were too many people in the room.  He further testified that he had been at his prior company on and off for some time.  His attorney explained that his company designed airports and the Veteran confirmed he was employed by a family friend.  The Veteran explained that although he worked with a supervisor, he mostly worked alone and avoided meetings.  

He testified that when he stopped working around 2007 or 2008, his memory issues frequently made him forget where he was going.  He also experienced extreme nervousness and jitteriness.  He also had angry outbursts involving yelling at home and at work, and he got upset when people were not doing what he wanted.  He testified that he believed he was not capable of working at any point after he applied for SSA benefits.  Furthermore, he testified that from 2008 until early 2009, he underwent regular treatment with the VA for his PTSD ranging from weekly to every three months.

The Board finds that the Veteran met the criteria for a rating not to exceed 70 percent for the period prior to March 18, 2013.  Regarding the Veteran's PTSD symptoms, the February 2009 examiner noted the Veteran had irritability or angry outbursts, including two in the last week lasting about half a day.  The examiner assigned the Veteran a GAF score of 50, and other VA treatment providers assigned GAF scores as low as 47, suggesting serious impairment.  The Veteran's VA psychiatric treatment records from throughout the relevant period show frequent complaints of and treatment for severe anxiety, nightmares, depressed mood, social isolation, and family problems.  Various VA treatment records and Dr. H.A.T.'s September 2012 private evaluation also noted suicidal ideation with no plan.  Moreover, Dr. H.A.T. found that the following PTSD symptoms showed occupational and social impairment in the areas of work, mood, family relations, judgment, and thinking: difficulty in adapting to stressful circumstances (including work or a worklike setting), an inability to establish and maintain effective relationships, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and suicidal ideation.  Moreover, the Veteran credibly testified during the March 2017 hearing that during this period, he had frequent panic attacks whenever he left his home and occasionally at home, which prompted him to stop going out.

Regarding social impairment, the February 2009 VA examiner noted the Veteran's lack of friends was at least partially due to his PTSD.  SSA records showed how the Veteran's PTSD symptoms severely hindered his ability to function independently.  For example, they showed his difficulty with everyday functioning at home, such as his lack of contribution to house work and managing family finances, except in limited instances with his wife's help.  He and his wife credibly reported to SSA that he stayed in his room at home much of time, and that when he went out, he had panic attacks and feared people were behind him.  He shopped with his wife but waited in the car and engaged in no social activities, and he explained that he used to fish but did not anymore.  He credibly reported that he watched TV all day, did not complete tasks, and had no motivation to start tasks.  The 2008 SSA records also showed that at times the Veteran was not motivated to bathe, groom, cook, and eat.  His wife credibly confirmed his account of his social isolation and hygienic neglect, explaining that he spent most of life sleeping, did not leave the house unless his family made him, and did not bathe after social interactions.  Likewise, the September 2012 private opinion by Dr. H.A.T. noted that his wife described him as "vegetative."  Dr. H.A.T. opined that the Veteran's activities of daily living (ADLs) were significantly impaired based on his social and family difficulties and limited role in maintaining his household.  

Regarding occupational impairment, the Veteran reported that when he was working prior to his May 2008 layoff, he skipped meetings due to his social anxiety.  July 2008 SSA records show that the Veteran's PTSD symptoms contributed to his employer's decision to terminate him.  Specifically, his employer cited his social difficulties, including anger issues with his supervisor and avoidance of social or group situations at work, including by frequently calling in sick when group interaction was needed.  The September 2012 private opinion by Dr. H.A.T. noted that the Veteran had not been able to maintain employment as he becomes distraught, confused, and loses his train of thought.  Moreover, the Veteran credibly testified in March 2017 that from around 2006 to 2008, before he lost his job, he could not attend weekly staff meetings because there were too many people in the room.  

However, the evidence does not establish that the Veteran demonstrated symptoms that more closely approximated total occupational and social impairment.  He had some symptoms contemplated by the criteria for a total rating during the relevant period, but, overall, the level of his impairment is more consistent with the 70 percent rating.  First, the Veteran was not in persistent danger of hurting himself or others.  The Board recognizes that he reported some suicidal thoughts during the appeals period.  However, such reports were fleeting and isolated, as he overwhelmingly denied suicidal or homicidal ideation and plans to various providers throughout this period.  Therefore, it cannot be said that these isolated instances represented a persistent danger.  

Second, the Veteran did not have memory loss to a degree contemplated by a total rating.  Although some providers noted instances of memory impairment during this period, it was not to the degree contemplated by a total rating such as forgetting one's own name or the names of family members.  Indeed, he testified in March 2017 that when he worked, his concentration, memory, and attention issues "didn't really affect my job."  

Third, although the Veteran and his wife credibly reported problems with personal hygiene issues and ADLs during the relevant period, they were not to an extent warranting the 100 percent disability rating and were contemplated by the 70 percent rating.  Various VA providers, including the February 2009 VA examiner, noted no problems with the Veteran's hygiene, appearance, or grooming during this period.  Moreover, he testified in March 2017 that from around 2007 to 2008, he could shower and dress himself.  Moreover, SSA records show that although his wife most household matters, the Veteran did some household repairs with his wife's help.

Finally, the 100 percent disability rating also requires total social impairment, which was not shown here.  The 70 percent rating being assigned herein contemplates an inability to establish and maintain effective relationships.  He was not, however, totally impaired socially during the relevant period.  For example, he told the February 2009 VA examiner that he enjoyed spending time with family, fishing, and traveling.  Likewise, he sometimes went out shopping with his wife during this period.  While the Veteran and his wife credibly reported social isolation and difficulties being around others during the relevant period, he was not totally socially impaired, as he as he continued to have personal relationships with his wife and family and do some activities.

The Board recognizes the September 2012 PTSD questionnaire completed by Dr. H.A.T., in which he found that the Veteran had the following symptoms indicating total occupational and social impairment: disorientation to time or place; and intermittent inability to perform ADLs (including maintenance of minimal personal hygiene).  However, ultimately it is VA adjudicators' role to determine the extent of a Veteran's occupational and/or social impairment under the applicable rating criteria; therefore, to the extent that Dr. H.A.T. found that the Veteran had total occupational and social impairment during this period, the Board gives that finding no weight.  Moreover, although Dr. H.A.T.'s PTSD questionnaire identified some symptoms and impairments corresponding with the 100 percent rating, the overwhelming majority of identified symptoms and impairments corresponded with the 70 percent rating.  Rather, the Board conclusion that the Veteran's PTSD symptoms did not indicate total occupational and social impairment is supported by not only the 2009 VA examination, but also by several VA treatment and SSA records from the relevant period showing PTSD symptoms and an impairment level that most closely approximated the 70 percent rating, as discussed in detail above.  

Therefore, the evidence does not show that the Veteran satisfied the criteria for a 100 percent disability rating prior to March 18, 2013.  

In summary, and affording all benefit of the doubt to the Veteran, his level of impairment prior to March 18, 2013 correlated with occupational and social impairment with deficiencies in most areas.  Therefore, a rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD prior to March 18, 2013, and to this extent the appeal is granted.

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Board finds that the Veteran's PTSD symptoms, including anxiety, panic attacks, depressed mood, sleep impairment, hypervigilance, irritability, intrusive thoughts, and social isolation, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx.1004 (Fed. Cir. 2007)).  

Finally, the Board recognizes the Veteran's attorney's contention that the Veteran is entitled to an earlier effective date than March 18, 2013 for his current disability rating of 100 percent for PTSD.  In his brief and at the March 2017 hearing, he proposed the following effective dates: 1970, the claimed date of onset of his PTSD; June 2005 or July 2007, the dates of letters submitted by private physician Dr. C.C.; September 2008, the date of a letter of record indicating that the Veteran had been awarded SSA disability benefits for a psychiatric disability; and June 2008, September 2008, January 2009, or May 2009, the dates of various VA mental health treatment records.  

The present appeal arises from an increased rating claim received in September 2008.  For increased rating claims, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A.§ 5110(b)(2); 38 C.F.R. § 3.400(o).  However, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (finding that a Veteran's claim for increased disability compensation must have occurred during the one year prior to the date of the Veteran's claim in order for the Veteran to receive the benefit of an earlier effective date).  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 126-27.  The effective dates for "staged" ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, the Board finds that an earlier effective date for the Veteran's 100 percent rating for PTSD is not warranted because the increase in the Veteran's PTSD symptoms and impairments warranting a 100 percent rating became factually ascertainable at the time of the March 18, 2013 VA psychiatric examination.  The examiner noted the Veteran's significant increase in his target PTSD symptoms with aggravation of his symptoms related to his progressive depression, insomnia, and social isolation.  Unlike the February 2009 VA examiner, the March 2013 VA examiner found evidence of total occupational and social impairment due to PTSD.  The 2013 examiner assigned a GAF score of 48, indicating serious symptoms or any serious impairment in social or occupational functioning.  The Veteran's symptoms included neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, and the Veteran was found unable to manage his financial or personal affairs.  He was clinically deemed unable to seek or sustain gainful employment or volunteer activities, either sedentary or physical, for the indefinite future.  These findings showed a marked worsening in the severity and nature of his PTSD symptoms and impairments since the pre-March 2013 evidence of record, including the aforementioned February 2009 VA psychiatric examination, private and VA treatment records, SSA records, and lay statements.

Contrary to the Veteran's attorney's contentions, an earlier effective date of 1970, or any date prior to September 2007, is not appropriate under the law governing effective dates for increased rating claims.  The Board recognizes the September 2012 private psychological opinion by Dr. H.A.T. opining that the Veteran's PTSD was totally disabling and that the condition had existed at least since 1970.  Furthermore, the Board recognizes the April 2014 private psychological opinion by Dr. C.M.N. opining that the Veteran's PTSD has been disabling "particularly over the last 10 years."  However, once again, it is a 2008 claim that is before the Board, and none of the prior rating decisions concerning the rating are before the Board.  Prior to the 2008 claim at issue here, 2005 and 2006 rating decisions continued the 50 percent rating for PTSD, and the Veteran did not disagree with those decisions.  Service connection for PTSD was granted in a 2002 rating decision, effective in 2001, and the Veteran did not challenge that date at that time, so it is final.  Rudd v. Nicholson, 20 Vet. App. 296 (2006), precludes a challenge to the effective date after the decision assigning that effective date becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  No such motion has been raised here.  

The Board also considered the various private and VA treatment records cited in the Veteran's attorney's March 2017 brief and during the hearing in support of his position than an earlier effective date than March 18, 2013 is warranted for the Veteran's current 100 percent rating.  As discussed in detail above, the Board does not find that the cited treatment records show that a 100 percent rating is warranted prior to the March 2013 VA examination, which showed a marked worsening in the nature and severity of the Veteran's PTSD symptoms and impairments.  Moreover, to the extent that counsel argued those records showed that the Veteran's PTSD warranted a 100 percent rating effective more than one year prior to the present increased rating claim, that is legally incorrect; at the earliest, the increase would be effective the date of the claim (here, September 29, 2008).  See 38 C.F.R. § 3.400(o)(2); Gaston, supra.  

Finally, the Board has considered the Veteran's attorney argument that the date of the Veteran's 2008 SSA disability determination should govern the Board's decision regarding the effective date of his disability rating for service-connected PTSD.  While the SSA determination is relevant, it is not binding on VA and the criteria used by SSA in such a decision are not the same as VA criteria for increased rating claims.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In summary, an effective date earlier than March 18, 2013 for the Veteran's current 100 percent disability rating for his service-connected PTSD is not warranted.

II. Increased Rating for Bilateral Hearing Loss

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral. 

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).


In this case, the Veteran was afforded a VA audiological examination in June 2000.  His reported puretone thresholds, in decibels, were as follows for his left ear: 



HERTZ




1000
2000
3000
4000
Avg.
LEFT
90
90
90
95
91

The Veteran had left ear speech discrimination of 60 percent.

The Veteran was afforded another VA audiological examination in May 2002.  His reported puretone thresholds, in decibels, were as follows for his left ear:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
110
125
no response
no response
99+

The examiner noted speech recognition could not be tested in the left ear because of the profound hearing loss present.  The examiner opined that the Veteran's hearing loss was more likely than not initiated by his military noise exposure complicated by subsequent ear disease that had caused a total loss of hearing in the left ear.  She explained that the profound nature of the hearing loss in the left ear did not appear to have been caused by the military noise exposure.

The Veteran was afforded another VA audiological examination in February 2003.  Pure tone threshold testing of the left ear revealed no response at any tested frequency.  The examiner noted that the Veteran's medical records revealed he had a left transcanal labyrinthectomy in December 2002 to treat a longstanding left ear disease that was diagnosed in approximately 1997 or 1998.  The Veteran reported that his recent test results revealed no measurable hearing whatsoever since the December 2002 surgery.  The examiner concluded that in the left ear, there was no measurable hearing whatsoever, which was more than likely secondary to the recent labyrinthectomy.

The Veteran was afforded another VA audiological examination in September 2009.  He reported a 2001 labyrinthectomy by a private ENT physician with resultant deafness.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
105+
105+
105+
105+
105
RIGHT
20
20
30
50
30

His right ear Maryland CNC right ear speech recognition score was 94 percent, and speech recognition could not be tested in the left ear due to the Veteran's anacusic left ear due to ear surgery.  The VA examiner noted that as to pure tone testing, the Veteran had normal to moderate sensorineural hearing loss, with high frequency hearing loss at 3000 Hz and above in the right ear, and profound sensorineural hearing loss in the left ear.  Speech recognition ability was noted as excellent in the right ear.  She found that that Veteran's left ear deafness was due to his 2001 surgery to alleviate chronic vertigo.

The Veteran was afforded another VA audiological examination in in March 2013.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
105+
105+
105+
105+
105
RIGHT
25
30
40
60
39

His right ear Maryland CNC right ear speech recognition score was 92 percent, and his left ear could not be tested in speech discrimination.  Regarding the etiology of the Veteran's left ear hearing loss, the examiner opined that the Veteran's current anacusis (absence of any measurable hearing) in the left ear was due to the labyrinthectomy.  The examiner explained that a labyrinthectomy is the removal of the inner ear for balance, typically resulting in a total loss of hearing.  She explained that between the time period of release from active duty and the labyrinthectomy, he acquired profound left ear hearing loss as documented through private audiometric results of June 2000, two sets of results in April 2002, two sets of results in May 2002, and November 2002.  The examiner opined that he experienced acoustic trauma as a result of military service with high frequency hearing loss greater in the left ear than the right ear upon RAD.  She further opined that at some time prior to 2000 he acquired a severe to profound sensorineural hearing loss in the left ear due to unknown factors which are not related to military service.   She explained that The Institute Of Medicine Study (2005) entitled "Noise and Military Service Implications for Hearing Loss and Tinnitus" revealed no scientific basis for delayed onset of hearing loss.  Notwithstanding a unilateral hearing loss was not consistent with his documented noise induced hearing loss during military service after-the-fact.  She concluded that the January 2000 labyrinthectomy destroyed his remaining hearing in the left ear.

Application of the March 2013 VA right ear audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the March 2013 evaluation of the right ear, which results in level I hearing impairment.  Although the Veteran's left ear hearing loss is service-connected, various VA examiners have attributed its current severity to non-service-related factors, and therefore, it was assigned a hearing impairment of I.  38 C.F.R. § 4.85(f).  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  

Moreover, even if the evaluation of left ear hearing loss is calculated using the June 2000 audiometric test results - the last audiological evaluation of record prior to the determination that his left ear hearing loss stemmed from a post-service, 2001 surgery - still results in a noncompensable rating.  Specifically, application of the standard method under Table VI using the June 2000 evaluation left ear measurements results in a level VIII hearing impairment.  As discussed above, application of the standard method under Table VI for the March 2013 evaluation of the right ear results in level I hearing impairment.  Upon mechanical application of these values into Table VII, the result is still a noncompensable rating.  

Finally, the June 2000 audiometric data for the left ear showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels or more.  Accordingly, the Board has considered whether a compensable rating would be warranted after application of the June 2000 left ear results to Table VIA.  Specifically, application of the method under Table VIA using just the June 2000 left ear puretone threshold average results in a level IX  hearing impairment.  As discussed above, application of the standard method under Table VI for the March 2013 evaluation of the right ear results in level I hearing impairment.  Upon mechanical application of these values into Table VII, the result is still a noncompensable rating.  

In summary, under all of the alternative possible analyses, the Veteran's bilateral hearing loss warrants a noncompensable rating.  While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.

Therefore, the Board concludes that the preponderance of the evidence is against the claim for a compensable disability rating for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular analysis is not required in all cases.  Either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, *7-12 (Mar. 6, 2017).  The Board finds that the evidence in this case does not show, and the Veteran has not alleged, such an exceptional disability picture that the available schedular ratings are inadequate.  Indeed, the Veteran's hearing loss symptoms are encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's hearing loss disability symptomatology, and referral for extraschedular consideration is not warranted.  

III. TDIU

The Veteran claims entitlement to TDIU due to his service-connected disabilities for the period prior to March 18, 2013.  Specifically, in his March 2009 notice of disagreement, the Veteran contended he was totally disabled and asserted that SSA awarded him a total disability rating due to his psychiatric condition.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

As a result of the grant herein, the Veteran has a service-connected disability, PTSD, rated at 70 percent for the period prior to March 18, 2013.  Thus, he meets the schedular TDIU criteria for that period.  Accordingly, entitlement to TDIU is warranted for that period if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran reported to SSA that he completed one year of college in 1976, and had not completed any type of special job training or any trade or vocational school.  He had worked for an engineering firm from approximately June 2002 to May 2008 as a technician in the field of airport design and soil testing.  June 2008 SSA records show he reported anxiety attacks four times per week that lasted from fifteen minutes to all day, and he attributed them to being around people, including at work meetings.  September 2008 SSA records show that he reported he did not supervise anyone and had difficulties with task completion, concentration, and understanding.  His former employer revealed he was able to stay on task and complete assignments as long as he was in an isolated environment.  In a 2008 SSA disability report, the Veteran asserted he became unable to work in May 2008 when he was laid off and missed a lot of work due to his PTSD, hearing loss, and abdominal disease, among other conditions.

In July 2008, the Veteran's former employer told SSA that the company had multiple problems with him, namely his difficulty interacting with people, and that the company had received several complaints about him.  He was described as "short" with people and had anger issues with a supervisor.  The Veteran never entered into social situations at work and stayed to himself.  Additionally, he frequently called in sick on days when group interaction was needed.  The employer told VA in January 2009 that the reason for separation was lack of work in his area.  In another January 2009 form, the Veteran's former employer told VA the reason for termination was the company's acquisition by another company, and stated that one concession the company had made for the Veteran by reason of age or disability was it took no action for his excessive absences.  SSA determined the Veteran's disability began in May 2008 due to the primary diagnosis of an anxiety-related disorder.

During his February 2009 VA examination, the Veteran stated he had worked as an airport engineer in soil testing for seven years but had been unemployed for the past one to two years.  He reported that he was laid off in May 2008 and that the employer explained it was due to lack of work.  He said he received positive performance evaluations, even though he would sometimes skip meetings due to feeling anxious in groups.  A June 2009 VA treatment record showed that the Veteran reported that he had worked for the same company as a draftsman for 10 years and a project manager for 6 years.  He last worked in the summer of 2008, stating that "all middle management was laid off."  He reported that he sought but had been unable to secure gainful employment.

A September 2012 report by private psychologist Dr. H.A.T. concluded that the Veteran had not been able to maintain employment as he becomes distraught, confused, and loses his train of thought; he further opined that the Veteran "probably would be seen as a safety risk in most occupations."  

A September 2016 opinion by private psychologist Dr. C.M.N. indicated that the psychologist had prepared the opinion based on a review of the Veteran's medical records.  After summarizing the Veteran's VA and private medical records from December 2004 to September 2012, including the February 2009 VA examination, the Veteran's VA psychiatric treatment records, private treatment records, and Dr. H.A.T.'s September 2012 opinion discussed above, she opined that it was more likely than not that the Veteran's conditions were symptomatic and disabling prior to March 18, 2013.  She stated that he was not capable of performing full-time work due to his service-connected disability.  

During the March 2017 video conference hearing, the Veteran testified that from around 2006 to 2007, he had "real bad jitters," and that his "senses got so bad" that he had difficulty performing his job as a drafter with an engineering firm.  
He testified that when he was working, he basically worked on his own and could not attend weekly staff meetings because there were too many people in the room.  The Veteran testified that soon before he stopped working around 2007 or 2008, he had angry outbursts involving yelling at work, and he got upset when people were not doing what he wanted.  He believed he was not capable of working at any point after he applied for SSA benefits.  He further testified that he had worked at his prior company on and off and that he had been employed by a family friend.  The Veteran explained that although he had worked with a supervisor, he mostly worked alone and avoided meetings. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD warrant a grant of TDIU on a schedular basis prior to March 18, 2013.  He has no other education or vocational training besides one year of college.  His occupational history primarily was in a highly specialized, technical field that involved some contact with supervisors and coworkers.  He was prevented from performing such work due to his service-connected PTSD symptoms and impairments.  Indeed, working with others and simply being around others during meetings triggered severe and frequent panic attacks, anxiety, depression, angry outbursts, and neglect of personal hygiene, among other symptoms.  The Veteran's inability to maintain his job due his psychiatric symptoms and severe social impairments - even when that job involved relatively minimal social contact, a sheltered employment scenario, and an employer that was tolerant of excessive absences- demonstrates that he was unable to cope in a work environment and maintain employment.

The Board notes that the February 2009 VA examiner found that although the Veteran contended his unemployment was due to his mental disorder's effects, his account during the interview of being laid off in May 2008 was not consistent with being unemployed due to PTSD.  However, the Board finds the September 2012 and September 2016 private opinions more probative because they are more consistent with the weight of the evidence; the Veteran and his wife have consistently and credibly reported his severe occupational impairment during this period, especially since his May 2008 job loss, due to symptoms such as frequent panic attacks, severe social anxiety, angry outbursts, and his inability to attend meetings.  Moreover, although the employer said in one statement to VA he was laid off due to lack of work, in another statement to SSA, the employer candidly discussed his severe social problems, including angry outbursts at supervisors and avoidance of social interaction, including by frequently calling in sick on days when group interaction or meetings were required.  In light of the employer's inconsistent statements regarding the true reason for the Veteran's termination, the Veteran likely told the 2009 VA examiner he was "laid off" as opposed to terminated due to his PTSD symptoms because that is what his employer told him, not because he is not credible.  Indeed, the Veteran's employer was a family friend, so it is plausible that the employer provided a sanitized termination reason and that its statement to SSA more candidly showed that the decision was driven by the Veteran's severe PTSD symptoms and social impairments. 

Finally, the Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation (SMC) in addition to a total disability rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (2016).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  

In this case, for the period prior to March 18, 2013, the Board has granted TDIU exclusively based on the Veteran's service-connected PTSD, and granted an increase in the Veteran's disability rating for PTSD to 70 percent.  As TDIU was granted exclusively based on the Veteran's PTSD symptoms, it satisfies the requirement of a single 100 percent rating for SMC purposes under 38 U.S.C.A. 
§ 1114(s).  See Bradley, supra.  However, the Veteran does not have additional service-connected disabilities independently ratable at 60 percent that are separate and distinct from PTSD and involving different anatomical segments or bodily systems.  Moreover, even if this threshold requirement were met, the Board finds that entitlement to SMC has not been raised by the record.  Although the Veteran has experienced severe social isolation, there is no lay or medical evidence that he is permanently housebound.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (defining substantially confined as the inability to leave the house except in instances of seeking medical treatment).  In addition, although the Veteran needed assistance with some activities of daily living at times during this period, he did not require aid and assistance as that term is defined in this context; he was not unable to dress or undress, keep ordinarily clean and presentable, or feed himself.  Nor was he bedridden as that term is defined here.  See 38 C.F.R. § 3.352(a).  Additionally, there is no lay or medical evidence that the Veteran's service-connected disabilities resulted in loss of use of a limb, blindness or deafness.  As discussed above, VA examiners have attributed the Veteran's present left ear deafness to a post-service surgery.  Moreover, his attorney explained at the March 2017 hearing that his leg was amputated for circulatory problems unrelated to the present claims.  Thus, the Board will not infer an issue of SMC at this time. 


IV. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).   VA's duty to notify was satisfied by letters in October 2008 and August 2009.  Neither the Veteran nor his attorney has asserted that VA did not satisfy the duty to notify.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, VA medical records, and SSA disability records have been obtained.  The Veteran was afforded multiple VA examinations, including VA psychiatric examinations in February 2009 and March 2013, and VA audiological evaluations in June 2000, May 2002, February 2003, September 2009, and March 2013.  These examinations and their associated reports were adequate because they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board acknowledges the Veteran's contention in his March 2009 notice of disagreement that the February 2009 VA psychiatric examination was inadequate because the examiner only saw him for a few minutes, some of his answers were not written in the examination report, and the report incorrectly reflected some of his answers to the examiner's questions.  Specifically, he challenged the examiner's opinion that the Veteran's attribution of his unemployment to his mental disorder was contradicted by answers the Veteran reported to the examiner.  

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  Here, the Board finds that the presumption of regularity has not been rebutted because Veteran failed to specify which of his answers were not recorded in the examination report, which otherwise appears to thoroughly record the Veteran's relevant PTSD symptoms, medical history, and level of impairment.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the February 2009 examination.  And, in fact, the Board affirmatively finds that the VA examinations, including the February 2009 examination, were adequate and provide sufficient medical evidence to decide the Veteran's claims.  See Barr, supra.  Finally, to the extent that the Veteran is concerned about the examiner's doubts about his credibility regarding his expressed reason for his unemployment, the Board is ultimately the arbiter of credibility here, and the Board has found the Veteran's statements attributing his unemployment to his service-connected PTSD credible, as discussed further above.  Accordingly, this finding by the February 2009 VA examiner did not prejudice the Veteran because the Board has not given that finding weight or relied on it in its grants herein of a 70 percent disability rating for PTSD and TDIU prior to March 18, 2013.  

Furthermore, regarding the increased rating claim for bilateral hearing loss, there is no need to remand this case for another examination because there is no objective evidence suggesting that his condition has changed since the last VA audiological examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  As to the left ear, another VA examination would be fruitless because various VA examiners have attributed the extent of his current left ear hearing loss to non-service-related factors.  Regarding the increased rating claim for PTSD, this appeal only addresses the extent of his condition during a specific time period, so a new VA examination is not warranted.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

Finally, 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2017 video conference hearing, the VLJ complied with these requirements.  Indeed, the VLJ elicited relevant testimony and helped the Veteran, through counsel, identify relevant VA and private treatment records, as well as SSA disability records.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

Entitlement to a 70 percent disability rating, but no higher, is granted for the Veteran's service-connected PTSD for the period on appeal prior to March 18, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a total disability evaluation based upon individual unemployability is granted for the period on appeal prior to March 18, 2013, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


